Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 5-6, 8, 10-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (U.S. 2010/0212891A1), in view of Sherman (WO2018/085102A1). 
Regarding claim 1, Stewart et al. discloses a method to monitor expansion (refer to abstract) of a metallic sealant (40; figs. 1 and 4-5. Also refer to para 0078: substance 74 could be a metal), the method comprising: deploying the metallic sealant (40, figs. 1 and 4-5) along a section of a wellbore (see fig. 1); exposing the metallic sealant (40) to a reacting fluid (refer to para 0046); measuring, with a downhole temperature sensor (38, see figs 1, 4, and paragraphs 0058-0059) deployed in the wellbore (see fig. 1), a change in temperature due to heat released by the metallic sealant (para 0059: the sensor 38 can directly measure temperature within the seal element); and determining an amount of expansion of the metallic sealant (40) based on the change in the temperature (refer to paragraphs 0060, 0089, and 0098: the amount of temperature increase can indicate whether the seal element has sealingly engaged the wellbore surface 50).
However, Stewart et al. fail to teach initiating a galvanic reaction and heat released as a result of the galvanic reaction.  
Sherman teaches an expandable material (30) which expands when in contact with wellbore fluid (para 0028) comprising one or more catalysts for accelerating the reaction of the expandable material, wherein the catalyst comprises a galvanically-active material (refer to paragraphs 0044 and 00101). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Stewart et al. and Sherman 
Regarding claim 3, the combination of Stewart et al. and Sherman teach all the features of this claim as applied to claim 1 above; Stewart et al. further disclose monitoring an integrity of the metallic sealant (40) based on the change in the temperature (para 0098: the sensors 38 can be used to monitor several parameters such as temperature and changes in these parameters indicate stress proximate the wellbore wall 14 which is equivalent to the integrity of the metallic sealant).  
Regarding claim 5, the combination of Stewart et al. and Sherman teach all the features of this claim as applied to claim 1 above; Stewart et al. further disclose performing a pressure test to determine the amount of expansion of the metallic sealant (refer to para 0060: pressure sensors are used to determine the amount of expansion of the metallic sealant based on pressure measurements).  
Regarding claim 6, the combination of Stewart et al. and Sherman teach all the features of this claim as applied to claim 1 above; Sherman further disclose determining a rate of the galvanic reaction, wherein the rate of the galvanic reaction is based on an amount of dopant added to the metallic sealant (para 0031: the expandable material expand due to changes in temperature and pH of liquids added to the metallic sealant).
Regarding claim 8, the combination of Stewart et al. and Sherman teach all the features of this claim as applied to claim 1 above; Stewart et al. further disclose a fiber optic cable (see fig. 13 and refer to para 0088) is deployed proximate to the metallic 
Regarding claim 10, the combination of Stewart et al. and Sherman teach all the features of this claim as applied to claim 1 above; Stewart et al. further disclose determining a sealant capacity of the metallic sealant based on the amount of expansion of the metallic sealant (para 0060: the pressure sensor can indicate the differential pressure sealing capability of the metallic sealant).  
Regarding claim 11, the combination of Stewart et al. and Sherman teach all the features of this claim as applied to claim 1 above; Stewart et al. further disclose flowing the reacting fluid into the wellbore (para 0047: the fluid can be flowed into contact with the swellable material).  
Regarding claim 12, the combination of Stewart et al. and Sherman teach all the features of this claim as applied to claim 1 above; Stewart et al. further disclose wherein metallic sealant (40) is deployed at a section of the wellbore that contains the reacting fluid (refer to para 0046: the hydrocarbon fluid is present in the wellbore).  
Regarding claim 17, Stewart et al. discloses a downhole metallic sealant measurement system (10, refer to abstract and para 0027), comprising: a metallic sealant (40; figs. 1 and 4-5. Also refer to para 0078: substance 74 could be a metal) deployed along a section of a wellbore (see fig. 1), wherein reaction is initialed when the metallic sealant (40) is exposed to a reacting fluid (refer to para 0046: the fluid causes swelling), and wherein the reaction causes an expansion of the metallic sealant (refer to 
However, Stewart et al. fail to teach a galvanically corrodible sealant initiating galvanic reaction, and heat released as a result of the galvanic reaction.  
Sherman, as previously discussed, teaches an expandable material (30) which expands when in contact with wellbore fluid (para 0028) comprising one or more catalysts for accelerating the reaction of the expandable material, wherein the catalyst comprises a galvanically-active material (refer to paragraphs 0044 and 00101). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Stewart et al. and Sherman before him or her, to include a galvanically-active material to the metallic sealant to form a galvanically corrodible metallic sealant, wherein fluid contact with the metallic sealant will initiate a galvanic reaction and cause heat to be released as a result of the galvanic reaction. The galvanically-active material will act as a catalyst for accelerating the reaction of the metallic sealant. 

Regarding claim 19, the combination of Stewart et al. and Sherman teach all the features of this claim as applied to claim 17 above; Stewart et al. further disclose wherein the temperature sensor (38) is operable to measure a difference in temperature at two different points proximate to the metallic sealant (para 0059: one temperature sensor 38 measures temperature at location 34, see fig. 5, and the other temperature sensor 38 measures temperature within sealing element, the difference between these two points will be the temperature change) to determine the temperature change (refer to para 0098: the sensors 38 can be used to monitor several parameters such as temperature and changes in these parameters).
Regarding claim 20, the combination of Stewart et al. and Sherman teach all the features of this claim as applied to claim 17 above; Stewart et al. further disclose a pressure sensor (38, refer to para 0060) operable to detect a differential pressure at two different points of the metallic sealant (para 0059: one pressure sensor 38 measures pressure at location 34, see fig. 5, and the other pressure sensor 38 measures pressure within sealing element, the difference between these two points will indicate pressure increase; para 0098: the sensors 38 can be used to monitor changes in pressure).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (U.S. 2010/0212891A1), in view of Sherman (WO2018/085102A1) as applied to claim 1 above, and further in view of Madhavan et al. (U.S. 20110252879A1).

Madhavan et al. teach measuring downhole fluid temperature with a thermometer (420, refer to paragraph 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Stewart et al. and Sherman to include a thermometer is deployed proximate to the metallic sealant, and wherein measuring the change in temperature comprises utilizing the thermometer to measure the change in temperature, as taught by Madhavan et al., for the purpose of substituting one type of temperature measurement device for another. 
Allowable Subject Matter
Claims 2, 4, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 13, Stewart et al. discloses a method (refer to abstract), the method comprising: Page 4 of 12In Reply to Final Office Action mailed May 24, 2021a metallic sealant (40; figs. 1 and 4-5. Also refer to para 0078: substance 74 could be a metal) deployed along a section of the wellbore (see fig. 1); exposing the metallic sealant (40) to a reacting fluid (refer to para 0046); measuring, by the metallic sealant (para 0059: the sensor 38 can directly measure temperature within the seal element); determining an amount of expansion of the metallic sealant (40) based on the change in the temperature (refer to paragraphs 0060, 0089, and 0098: the amount of temperature increase can indicate whether the seal element has sealingly engaged the wellbore surface 50); and 
However, Stewart et al. fail to teach flowing a non-reacting fluid into a wellbore; determining a displacement of the non-reacting fluid based on the amount of expansion of the metallic sealant and as a result of the galvanic reaction; initiating a galvanic reaction and heat released as a result of the galvanic reaction.
Sherman, as previously discussed, teaches an expandable material (30) which expands when in contact with wellbore fluid (para 0028) comprising one or more catalysts for accelerating the reaction of the expandable material, wherein the catalyst comprises a galvanically-active material (refer to paragraphs 0044 and 00101). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Stewart et al. and Sherman before him or her, to include a galvanically-active material to the metallic sealant, wherein fluid contact with the metallic sealant will initiate a galvanic reaction and cause heat to be released as a result of the galvanic reaction. The galvanically-active material will act as a catalyst for accelerating the reaction of the metallic sealant. 
However, the combination of Stewart et al. and Sherman fail to teach flowing a non-reacting fluid into a wellbore; determining a displacement of the non-reacting fluid . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
	In the last office action mailed on 05/24/2021, claims 17-20 were indicated as allowed; however, after further searching, new art has been found and claims 17-20 are now rejected. See rejection of claims 17-20 above. 
	Claims 13-16 are allowed. 
Applicant’s amendments and associated arguments, filed 08/13/202, with respect to the rejection of the claims under 35 U.S.C. §112(b), or 35 U.S.C. §112, second paragraph, have been considered and are persuasive.  The rejection of the claims under 35 U.S.C. §112(b), or 35 U.S.C. §112, second paragraph, have been withdrawn.
Applicant’s arguments with respect claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new ground of rejection over Stewart et al. (U.S. 2010/0212891A1) above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Y.A/
11/03/2021



/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672